William H. Rehnquist: We will hear argument next in No. 88-192, McKesson Corporation v. Division of Alcoholic Beverages of Florida, consolidated with No. 88-325, American Trucking Associations v. Maurice Smith. Mr. Frey, you may proceed whenever you are ready.
Mr. Andrew L. Frey: Thank you, Mr. Chief Justice, and may it please the Court, in 1983, the Arkansas Legislature enacted the Highway Use Equalization tax, imposed for the right to operate certain heavy trucks on the State's highways. This tax was assessed at a rate of five cents a mile, up to a ceiling of $175 or 3,500 miles of operation. All operations each year in excess of 3,500 miles were untaxed. Now, because vehicles base registered in Arkansas tend to make much more extensive use of the State's highways than non-Arkansas vehicles, the free ride given by Arkansas for operations in excess of 3,500 miles resulted, as both courts below found, in a substantially lower tax cost per mile for Arkansas than for non-Arkansas truckers. In fact, most members of the petitioner class paid the five cent a mile option, and the average cost for the in-state vehicle was one cent per mile. Now, before this HUE tax even went into effect, this suit was filed challenging the validity of the tax on various grounds, and on behalf of a subclass consisting of non-Arkansas base registered truckers, a challenge was made under the commerce clause to the HUE flat tax on precisely the grounds ultimately upheld by this Court in the Scheiner case some four and a half years later. Now, this extended effort by interstate truckers to rid themselves of the discriminatory HUE tax... I think it is important to appreciate what we went through during this period. We began with an effort to have the tax proceeds placed in escrow rather than deposited in the State treasury, to facilitate refunds in the event that the tax was struck down. That was rejected. We went through the lower Arkansas courts and the Arkansas Supreme Court, and they upheld the validity of the tax under the commerce clause. The case came up here. Eventually, after the Scheiner decision, it was remanded. After it was remanded, the State continued to collect the tax, doing everything in its power to delay the inevitable decision holding it un-Constitutional under the principles of Scheiner. As a result of these efforts, we came back to Justice Blackmon, a circuit justice, seeking the imposition of an escrow to stop the bleeding, basically, and it was granted, and the funds from August 14, 1987 on were placed in escrow. This, I think, is what produced legislation in Arkansas in October of 1987 repealing the HUE tax and replacing it with a tax of 2.5 cents per mile, but not flat... it would be paid by everybody. The Arkansas Supreme Court actually did not get around to invalidating the HUE tax in this case until March of 1988. Now, in what some might consider a tacit admission of weakness on the merits of the retroactivity issues brought before this court for review, Arkansas devotes nearly half of its brief to strikingly novel and, we think, quite farfetched arguments designed to avoid the merits, such is the contention that the 11th Amendment bars the exercise of appellate jurisdiction over a Federal question decided by a State court in any case that could not have been brought within the original jurisdiction of the Federal courts. Now, unless there are questions on issues of this sort, I would like to devote my limited time to the merits of the retroactivity issue.
Anthony M. Kennedy: Well, it seems to me that the question is not only retroactivity, but assuming that the tax is retroactively stricken, what the remedy is.
Mr. Andrew L. Frey: I do not believe that question is the question for this Court at this time. That is, this is a suit that was brought under the illegal exactions provision of the Arkansas Constitution, and I think that it has to be taken as matters stand in this Court, although there is an unresolved claim of sovereign immunity in the case, as matters stand in this Court, in light of the decision of the Arkansas Supreme Court, Arkansas will give refunds if these taxes were exacted in violation of Federal law. Whether they were exacted in violation of Federal law depends, in Arkansas' view, on the application of the Chevron test.
Anthony M. Kennedy: And is that a statutory refund procedure?
Mr. Andrew L. Frey: It happens to be Constitutional. It is a provision under the Arkansas Constitution.
Sandra Day O'Connor: So you do not argue that there is some Federal rule requiring a refund whenever a State tax is struck down as un-Constitutional?
Mr. Andrew L. Frey: We would argue that if we were pressed to it in a subsequent stage of this case. We do not argue that now. That is, we do believe there is a Federal--
Sandra Day O'Connor: That is your bottom line... you think there is some flat Federal requirement that. whenever a State tax is struck down as un-Constitutional that refunds are required?
Mr. Andrew L. Frey: --No, no. First of all, it is not our bottom line, because the question here is whether... the question of whether Scheiner is retroactive is a question of what, substantive rule of law governs our claim for refund of taxes. I do not believe it is a question of our right to a remedy. Now, if you say that the substantive rule of law that governs this case is not Aero Mayflower but Scheiner, you remand the case back to the Arkansas Supreme Court. We believe that under Arkansas law, we would be entitled to a remedy at that point. Now, if the Arkansas courts were to say, we are sorry, you are not entitled to any remedy, than they would have to overcome an argument that we have made and would make again that Federal law requires a refund. When I say a refund, I do not mean necessarily 100 percent of the taxes, put some retroactive relief.
William H. Rehnquist: Well, did the Supreme Court of Arkansas pretermit all other issues except whether or not this was... compiled with the Chevron tax?
Mr. Andrew L. Frey: It simply decided... which was all it needed to decide if it was correct... that under the Chevron test, Scheiner was not retroactive, and we agree that if that ruling is correct, we lose. Our claim for refunds is foreclosed.
Byron R. White: Well, they did order a refund, did they not?
Mr. Andrew L. Frey: They did order a refund. In other words, they decided in effect that the effective date of the Scheiner decision was August 14.
Byron R. White: So if there was more... If it was retroactive beyond that, there would be a refund?
Mr. Andrew L. Frey: The significant thing about the fact that they ordered a refund is that it shows that there is an Arkansas refund remedy.
Byron R. White: Exactly,--
Mr. Andrew L. Frey: So I do not believe that we have the problem that you have posed at this stage of the case. It is a fascinating problem, but I do not think that you have to decide it on our case.
Byron R. White: --Let me-- --It may be around in the next case.
Mr. Andrew L. Frey: It may be.
Harry A. Blackmun: Mr. Frey, is there any way in which the truckers could have resisted payment, been sued, and have the case come up that way?
Mr. Andrew L. Frey: Well, there are cases... you have pending on your docket the Ashland Oil case, which was a sales tax type of case, gross receipts tax case, where the tax was not paid, and they were sued by the State.
Harry A. Blackmun: But not this kind of a tax?
Mr. Andrew L. Frey: In this kind of tax, that cannot be done, because basically there would be criminal penalties for attempting to operate in the State of Arkansas without having paid the tax.
William H. Rehnquist: You cannot pay under protest?
Mr. Andrew L. Frey: Arkansas would not allow payment under protest. But we did file a suit... I think that it is quite clear under this Court's precedents, and I do not think that Arkansas contests it, that the filing of the suit before any payments of the tax were made constitutes the equivalent of a protest for purposes of Federal Constitutional law. We did everything in our power to resist the payment of the tax, including asking for an escrow.
Anthony M. Kennedy: Well, does the State court have any latitude in determining how retroactivity is affected? That is to say, if in a case it said all the tax was passed on, and this particular taxpayer has not had any loss, does that affect retroactivity so that State issues are bound up with what you are going to begin talking to us about?
Mr. Andrew L. Frey: Well, I would say this. First of all, the question of whether taxes were passed on, which no claim of pass-on has made in our case, would figure in for the Federal Chevron test. That is, it would relate to the equities of making a refund. Now, it might also relate to a separate, that is, the State may have a separate rule. For example, States sometimes have rules that if you did not bear the legal incidence of the tax, say, in the case of a sales tax, the person that remits the tax, the store, is just a collector of the tax. Some States have rules that say you cannot get a refund if the tax is invalid. The question for this Court would be whether that would be, I think, an adequate State ground for denying a refund. But I think it is clear from this Court's decisions that where the State court decides a question of Federal law is the basis for its decision, this court clearly has jurisdiction to review it. Michigan against Long Three Affiliated Tribes... this goes back to Standard Oil v. Johnson in 1942, or even further.
Sandra Day O'Connor: Are our cases clear that Chevron is the appropriate test to apply for determining retroactivity?
Mr. Andrew L. Frey: We suggest... everyone has thought it. Most of the State amicus briefs in this case suggest the Chevron test. The court has generally dealt with questions of retroactivity under the Chevron test in the civil area. We think the Chevron test should be modified in the case of Constitutional violations by the Government in light of the principles that were set forth in the Owen case. We think that there is a different problem presented when the Government violates Constitutional rights and then seeks to avoid retroactive application. On the other hand, we think the Chevron best does state, in a general sense, the framework that you would look at. We have not pressed our position so far as to say that all decisions involving claims of Constitutional violation have to be retroactive.
Sandra Day O'Connor: Well, the State says, I guess, that we should apply the State rules on retroactivity, not a Federal rule at all.
Mr. Andrew L. Frey: I do not understand the State to be arguing that in this case. If they are arguing that, that is news to me. Now, they have argued that the commerce clause does not of its own force provide a cause of action or provide a right to relief. We do not agree with that, but my point again is that Arkansas law, as Justice White pointed out, clearly provides a right to relief, because we got it on the escrow monies. So I do not... I think this is all a distraction, and not a problem, in this case. Now, I think, given the limitations of time... I have said a little bit about the first prong of the Chevron test, which goes to the question of the extent of justifiable reliance by the party seeking non-retroactive application. Now, you have to look at this case with the understanding that it is now... we now know, in light of the Scheiner decision, that the State exacted from non-Arkansas truckers millions of dollars of taxes, un-Constitutionally. That is a fact that we know. The question we are addressing in the retroactivity inquiry is whether the rules under which this action was un-Constitutional should not apply. The first prong of this retroactivity inquiry asked how strong is the reliance interest of the people who say do not apply the correct rule of law to this case. Now, I am willing to concede that before Scheiner was decided, the outcome was not a sure thing. I think Scheiner was a close case. It could have gone either way. The thing that made it a close case was the old Aero Mayflower precedents. I think that even Justice O'Connor, in your dissent, that was the factor that was critical in your concerns in that case. I think that but for Aero Mayflower, there would not have been any serious dispute under Complete Auto and Commonwealth Edison about the un-Constitutionality of the HUE tax. Now, all I want to say about this kind of a close case is that if you satisfy the first prong... the first prong of Chevron is designed to establish the general rule that most decisions are retroactive. Non-retroactivity is the exception. Now, if you say every case that is close qualifies for treatment as a non-retroactive case, you are basically saying that virtually every case the Supreme Court of the United States decides is presumptively or likely to be non-retroactive, where you have to go through a Chevron analysis. I wonder whether you want to walk down that road. Now, let me turn to the second prong very briefly, and there is wealth of things to cover here. But it is a very important point that the State court missed, and that the State misses in its brief, in talking about the importance of the policies that underlay the Scheiner rule, and whether, in deciding the retroactivity of Scheiner, you would be furthering or impeding those policies. They say, well, there are no individual rights under the commerce clause, they say, well, the problem has been cured for the future, so what is the problem? Now, what they are turning a blind eye to is the institutional concerns that underlie the commerce clause itself, which is the tremendous hydraulic pressures on State legislators to enact parochial, discriminatory legislation that favors local interests at the expenses of out-of-State interests. We would say that the commerce clause cases are almost a paradigm of the case in which the second prong of the Chevron test calls for full retroactivity. Let me just say, I will not talk about the equities, because my time is running out. I would just like to say one word about the post-Scheiner taxes, and reserve the balance of my time for rebuttal. I do not understand. The State collected substantial sums of money after Scheiner was decided under a tax that was plainly un-Constitutional. It makes no defense here--
William H. Rehnquist: Well, are you claiming that your clients did not have to pay it, or should pay no tax to Arkansas?
Mr. Andrew L. Frey: --No we are certainly... they should pay their fair share. What we are looking for is, Arkansas was willing to let its own people operate their trucks on the highways for basically one cent a mile.
William H. Rehnquist: But I mean, during this period of time when you were running trucks on the Arkansas highways do you concede that you are liable for some sort of tax?
Mr. Andrew L. Frey: Yes, certainly. Certainly. The problem is that we should not be made to pay the tax that should have been paid by the Arkansas people, and that is the focus of our complaint. We are not seeking refunds. We do not say Federal law requires every penny of tax that we paid to be refunded. We say Federal law requires a refund of the illegal portion, the discriminatory portion. I would like to reserve the balance of my time.
William H. Rehnquist: Very well. We will hear now from you, Mr. Robertson, and you are representing the Petitioner McKesson Corporation, are you not?
David G. Robertson: Yes, we are. Mr. Chief Justice, and may it please the Court, in June, 1986, Petitioner McKesson decided to challenge Florida's successive enactments of the Alcoholic Beverage tax schemes that discriminated against interstate commerce in favor of local interests. McKesson's Constitutional claims in State court requested relief both prospectively and retroactively. For prospective relief, we asked the State court to enjoin the Starers continuing enforcement of a discriminatory tax, and for retroactive relief, we asked the State court to grant Florida's historic remedy for a discriminatory, un-Constitutional tax, a Florida tax refund. McKesson challenged Florida's alcoholic beverage tax scheme on commerce clause and other Constitutional grounds. Mckesson argued that the Florida tax, both in purpose and in effect, discriminate against interstate commerce in favor of local interest. McKesson specifically invoked Florida's general tax refund scheme, specifically section 216.25. McKesson argued that under this Court's decisions, as well as the State statute, the appropriate remedy for the extraction of un-Constitutional taxes was the return, not of the entire tax, but only of the discriminatory portion of the tax. In February, 1988, a unanimous Florida Supreme Court agreed with McKesson that the Florida tax scheme discriminated against interstate commerce in violation of the commerce clause. The Court recognized that McKesson's disfavored products directly competed with the local producer's favored products. The court recognized that as a result of the tax scheme, the State in effect had to use the courts... stripped away from McKesson its natural economic advantages, and thus the court concluded that the tax scheme has disadvantaged McKesson, raising our relative cost of doing business, and had advantaged McKesson's favorite competitors. Nevertheless, despite this Court's decisions on Constitutional tax refunds, despite the Florida court's own decisions, and despite those findings of competitive injury, the State refused to refund any portion of the un-Constitutional taxes. The Florida court denied McKesson relief by constructing it's own retroactivity doctrine that totally collides with this Court's retroactivity doctrine in Chevron.
Sandra Day O'Connor: And you take that position that the rule that has to be applied is the Chevron rule?
David G. Robertson: We take the position that when a State court invokes the Federal Constitution to declare a State tax un-Constitutional, the court should use the Chevron standard to decide whether that finding should be applied retroactively or only prospectively.
Sandra Day O'Connor: How in that Chevron test does the action, the continuing action of the Florida legislative process fit into the test?
David G. Robertson: We brought Florida's continuing history of enacting un-Constitutional statutes to the attention of the Florida courts for two reasons, vis a vis Chevron. First, under our commerce clause claim, we wanted the court to see what the legislature's purpose was in enacting the particular statutes. Secondly, vis a vis Chevron, we wanted to demonstrate to the court that in applying a test for retroactivity, the court should pay close attention to whether our basic commerce clause interests in the national common market would be frustrated or advanced by a particular remedial measure. McKesson, indeed, submits that Chevron's first prong should be a threshold test. Chevron's first prong, of course, requires a court to demonstrate that it has established a new rule of law. And the reasoning of Chevron strongly suggests that that initial requirement should be a threshold requirement. Chevron, of course, cites to Hanover Shoe, and Hanover Shoe says that a court has absolutely no reason to consider the theory of prospectivity unless the court has overruled clearly declared judicial precedent, and therefore needs to consider whether parties who reasonably relied upon a law may be injured by retroactive application of the new law.
Antonin Scalia: If this is a State cause of action, in the other case there is no dispute that you are proceeding under Chevron, and the dispute is just how Chevron applies. Here, I gather, there is a dispute as to whether to use Chevron or a State rule. Why should you not use a State rule, if it is a State cause of action? In other words, do you not have to establish, in this case, unlike the other one, that it is a Federal right that you are asserting?
David G. Robertson: Well, in this particular case, we based our claim upon the commerce clause, and we said to the Florida Supreme Court that we were entitled, as a matter of Federal as well as State law, to a refund of the discriminatory taxes. And the Florida Supreme Court in its opinion, notes that fact.
Antonin Scalia: Do you agree that that is essential to your case, that you have to establish that you have a Federal right to the recovery of the money?
David G. Robertson: We do not believe that that is essential, because in this particular case--
Antonin Scalia: Well, why is it not, if it is a State right to the recovery of the money, cannot the State condition that right on whatever it wants, including using its own retroactivity?
David G. Robertson: --In this particular case, the only basis for the State Supreme Court's refusing to grant a refund was its application of a retroactivity standard. All we are saying in this particular case is that when a State court invokes the Federal Constitution to declare a statute un-Constitutional, along with it comes the obligation to use the Chevron standard to determine whether that finding should be retroactive. Other than that, we had complied with every facet of the State procedures for refunds.
Antonin Scalia: Well, why cannot I say that it is Federal... it is un-Constitutional under Federal law, and therefore in the future you cannot do it? Now, I am willing, although I am not bound to do so... as a State, I am willing to provide monetary compensation for past violations. But for that purpose, I am going to have my own retroactivity rules. I do not know why, just because you are deciding the unlawfulness under Federal law, you also must decide the compensation under Federal law.
David G. Robertson: Our contention is that historically this Court, not only in criminal cases such as Chapman, but also in civil cases, as recently as Allegheny Pittsburgh, has not allowed the State court to dictate the remedy for a Constitutional violation vis a vis a tax statute. Rather, the Court has required the State to follow Federal equitable standards in determining whether the particular decision should be applied retroactively or prospectively. Indeed, right now--
Antonin Scalia: Even though it is a State remedy, and not a Federal claim?
David G. Robertson: --In a sense to go back to the words of Bacchus, the Federal claim and the State remedy are intertwined, and in each particular case, the State court has to be sure that enforcing the Federal remedy it does not allow the State remedy procedure to collide with the Federal Constitutional right and its attendant equitable doctrine.
Anthony M. Kennedy: Well, suppose we have a State remedial scheme that is evenhandedly applied, and it operates as a matter of State law to deny you recovery in this case?
David G. Robertson: We think as the Court decided in the old case of Sunburst that a State court has an absolute right to use any retroactivity standard it wants, as long as it is exclusively deciding an issue of State law. But once a State court begins to use the Federal Constitution to enforce Federal Constitutional principles, then the Court should look to the Federal standard. Otherwise, we will end up with very different State enforcing very different standards, and utter confusion in terms of whether parties who pay taxes inter and intra-State are deserving of a refund. But I think what is critical--
Anthony M. Kennedy: So you have an interest other than simply being treated equally with Florida taxpayers under Florida law?
David G. Robertson: --Absolutely not. We are only looking for equal treatment. We are only looking for the State to tax us at exactly the same rate as it taxed our local competitors, and that is why we are not asking for a return of the entire tax. Far from it. We are simply saying that since, in this particular case, Florida cannot make any type of argument whatsoever... and the Florida has not, on appeal, tried to do it... that their decision constituted a new principle of law. In this particular case, given that Chevron's first prong should be a threshold prong, following our demonstration that their decision, which relied on old decisions like Hunt and Lewis and Pike and Bacchus... you know, this was not a situation where they were confronting a new situation. They were applying this Court's oldest commerce clause cases, and in doing that, they said the Florida legislature once again has overstepped and tried to extract un-Constitutional taxes. All we are saying is that since the court did not have to create a new principle of law to reach that finding, they cannot invoke any type of retroactivity doctrine. They fail to meet Chevron's first prong, and therefore in this particular situation a refund of the un-Constitutional taxes is appropriate.
Byron R. White: What if it were proven that... what if the Court just said, well, you may be entitled to a refund if you have really been hurt, but we hold that you have passed on every dollar worth of this tax?
David G. Robertson: First, under Chevron's three prongs, a court would have to get by that initial prong, because after all, retroactivity is a word--
Byron R. White: But you say that you are only asking for the return of a... you only want to be treated fairly.
David G. Robertson: --Exactly.
Byron R. White: And you want to... but if you have never been hurt by this tax, if all you have done is passed it on to your customers, why should you get a refund?
David G. Robertson: Let me speak to that. This is not a case like Bacchus. McKesson in this particular case suffered a significant economic injury, and the Florida Supreme Court so found. McKesson's products were competing across a broad spectrum, with the local producers' products, and McKesson, in that competitive marketplace, suffered--
Byron R. White: You want your refund, and to get a refund you are going to have to prove competitive injury, and recover only what the competitive injury was?
David G. Robertson: --We have two answers to that. The first is, under Chevron's first prong, the court should not reach that, because Florida, after all, cannot prove that it justifiably relied upon those un-Constitutional statutes. But the second answer is... and this draws back to some of the Court's decisions in the anti-trust area... it does not make sense, as it did not make sense in Hanover Shoe, to allow the perpetrator, the State extracting un-Constitutional taxes, or the anti-trust violator... to force the victim to prove the amount of the disruption of the economic market.
William H. Rehnquist: But you are saying in effect that you are getting damages for competitive injury, which could be totally different than the amount of the tax paid, I would think.
David G. Robertson: That is correct. We... it could be totally different, and we are not asking for damages. We are only asking for a tax refund.
William H. Rehnquist: But you are saying that you... because you have competitive injury, you are entitled to the tax refund, even though you may have completely passed the tax along?
David G. Robertson: We are saying that in this case, as in Bacchus, we had to demonstrate our standing, and to do that, we established to the satisfaction of the Florida court that we had suffered a significant economic injury. We are saying that once we have established that, it does not make sense for the State to turn around and say, "You passed it on". I mean, this is a situation where the legislature was intending to injure us.
William H. Rehnquist: I think that you have answered the question. Thank you, Mr. Robertson. We will hear now from you, Mr. Farr. Mr. Farr, you are representing the State of Florida, right?
H. Bartow Farr, III: That is correct, Mr. Chief justice. Mr. Chief Justice, and may it please the Court, I think the best way to see why McKesson is not entitled to a tax refund in this case is to look at the injunction issued by the State courts, and to ask what tax McKesson would have paid if that injunction had been issued the day before the tax took effect. As the Court is aware, the injunction effectively denied tax preferences which had been in the statute for sales of a small group of alcoholic beverages, striking the preferences from the statute. No one questions that this was the right, remedy, the right way to make the statute Constitutional. If that same injunction had been issued on June 30, 1985, which is the day before the effective date of the 1985 statute, McKesson would not have paid one penny less in taxes. Given that fact, it was entirely reasonable for the Florida State court to say that it was inappropriate to force a refund that would have a severe impact on the State treasury solely for the purpose of giving a windfall to McKesson.
William H. Rehnquist: Florida producers were operating at an advantage during that time, as compared to McKesson?
H. Bartow Farr, III: That is correct, Mr. Chief Justice. The rule that we are seeking here and advancing here is a very narrow one. It is simply that when a very minor exemption is part of a general taxing statute and is struck down, that does not bring down the entire taxing statute during the period that the exemption was in effect. To take an example from a case that this Court decided just a few weeks ago, the Texas Monthly case, the Court found that the tax exemption for sales of religious publications in Texas violated the establishment clause. Although the Court did not directly address the issue of remedy in that case, the plurality opinion indicated quite clearly its view that Texas Monthly and other magazines of general circulation would not be entitled to a tax refund if on remand the State courts eliminated the exemption. Indeed, any of those--
Anthony M. Kennedy: Now, suppose they did not, and they just continued passing statutes which had tiny variations from the first, but continued essentially an unlawful exemption scheme in place?
H. Bartow Farr, III: --It is possible--
Anthony M. Kennedy: Which is what happened here.
H. Bartow Farr, III: --Mr. Justice Kennedy, at some point you might get a situation where a refund was the only possible remedy. But that--
Sandra Day O'Connor: Well, why is that point not here? I mean, there certainly is evidence of an apparent pattern of conduct by the State legislature in Florida whereby the State court will find law un-Constitutional, or the tax, and then the Court will apply it only prospectively, and the legislature devises a new variation every time one is struck down?
H. Bartow Farr, III: --Well, Justice O'Connor, let me say a couple of things. First of all, of course, as McKesson itself points out, the Florida State courts in many situations have given refunds of State taxes when they are struck down on various grounds.
Sandra Day O'Connor: Well, but let us say that this is a situation where they have not, and there is just this pattern avoiding giving anything back. Should Chevron be applied then, in those circumstances?
H. Bartow Farr, III: I do not think Chevron is the right analysis under any circumstances, Justice O'Connor. But let me speak to the particular point about the so-called rogue legislature... the legislature that there is just no control over. First of all, I think that it is a fair question even in that context whether the penalty of what amounts to several hundreds of millions of dollars of taxes is an appropriate penalty for a tax exemption that may confer $5 million or $10 million worth of tax benefits. But the second point that I would make is that the Florida courts have made very clear that they will use their injunctive power not just way after the fact, but in order to keep an un-Constitutional scheme from going forward very shortly after it has been enacted. If you look at the history in this particular case, when McKesson filed suit, an injunction was issued that was not stayed on appeal. But when the 1988 statute was challenged, the court determined that that was also an un-Constitutional statute, refused to stay the injunction on appeal, and ever since the date of that injunction, that statute has been... any discrepancies in that statute have been enjoined. So, the notion that it is necessary to have what is effectively a huge damages remedy in order to control the legislature simply does not fit with what the Florida courts have done in this situation.
Byron R. White: You assume that you are talking about hundreds of millions of dollars when as I understand it, the request is only not to refund all the taxes that were paid, but only to be made whole, only to be put in an equal position?
H. Bartow Farr, III: Well, to begin with, let me say that the rule that McKesson is asking for is by no means limited that way. If the exemption, for example, had been an exemption whereby the sales tax on distribution of local products was no tax at all... was a complete exemption... then they would say, under their logic, that you are entitled to all of your taxes back. But in this particular case, their refund request was for $85 million, just to start with, and they were just one of a great number, forty or fifty, distributors of interstate products. Now, even if some portion of that would not be returned because it would be covered by the sliding scale taxes, that still would be an enormous amount of money, particularly if spread to all distributors. Again, you are looking at the particular nature of the violation here. This is a very small exemption in a broad, general tax. And if I could return to Texas Monthly for a second, in the dissent in Texas Monthly, Justice Scalia points out that there are numerous State taxes which provide an exemption from ad valorum property taxes for the homes of clergymen. Now, as I understand McKesson's rule, if those exemptions are now un-Constitutional, at least as of February 22, 1989, the entire ad valorem taxes in all of those taxes are a nullity, and that everyone who is not a clergyman and pays a residential property tax could come into court and say I want all of my tax back. What effectively you are doing here is not creating a remedy that is tailored to the violation. It is really creating an incentive for lawyers just to work through the tax books to try and fine an exemption, no matter how minor, and then use that exemption, if it is improper, to create a tax shelter for years of back taxes.
Byron R. White: Of course, that is such a horrible example, perhaps, because it is not unlawful to provide the exemption for the clergymen. I mean, if you pick some law that all the States have thought to be okay, and that maybe is okay... I was dissenting, after all, in Texas Monthly--
H. Bartow Farr, III: I understand.
Antonin Scalia: --you can get some very horrible results.
H. Bartow Farr, III: But, Justice Scalia--
Antonin Scalia: That either shows that you are right, or that Texas Monthly was wrong. But... or that Texas Monthly should not be extended to the logical conclusion that the clergymen exemptions are wrong.
H. Bartow Farr, III: --Well, on the merits, of course, the question would be... it is certainly an open question as to whether that is un-Constitutional. But just assume for a moment the ridiculousness of the remedy does not arise because of the fact that it would be ridiculous to say that the difference is un-Constitutional. The absurdity arises from the fact that the remedy is just wholly disproportionate to the un-Constitutionality, even if it exists.
Antonin Scalia: Even in one State.
H. Bartow Farr, III: Even in one State.
Sandra Day O'Connor: Well, suppose we were to agree with the Petitioner that in view of Florida's action here, that the court... we should not just abstain from deciding the issue, as the court did in bacchus and Tyler Pipe and Scheiner, but that some rule ought to apply. What should that rule be?
H. Bartow Farr, III: I think the question that the court ought to ask is under general remedial principles, what is the proper remedy? Did the Florida State courts determine that this was an appropriate remedy, or not? That is normally what happens in the case of a Constitutional violation. Lower courts determine what the remedy is, and this Court will review it--
William H. Rehnquist: That is within the Federal system, really. We do not extent that principle to State courts.
H. Bartow Farr, III: --Well, to some extent you do, Mr. Chief Justice. I mean, there are State courts that determine remedies for a Constitutional violation, and this Court has said, particularly in a situation like Allegheny Pittsburgh, essentially there as no remedy at all in a situation where you are asking somebody to go out and raise every other person's allotment one by one by some sort of administrative proceeding. The Court has been willing to go that far in terms of remedy. But I think that even if this court finds a role in terms of reviewing this remedy that considerable deference should be given to the State courts which are obviously closer to the situation in determining whether they have so misjudged the proper remedy and adequate remedy in this case that their judgement should be overridden. And as I submit, that is a long way from what is actually happening in this case.
Sandra Day O'Connor: And you think Chevron is not the proper stand?
H. Bartow Farr, III: I think Chevron is not, Your Honor. First of all, this Court has never said that Chevron is a general, all-purpose rule for Constitutional remedies. Chevron, it seems to me, applies in a particular situation when the court has established the Constitutional rule, and the remedy is known, for example, if there is a Constitutional violation in the criminal area, which I understand is not specifically governed by Chevron. The remedy is almost certainly a new trial in most cases, or new sentencing. There is no dispute about the remedy itself. The question is, once the violation and the remedy are known, which group of people gets the benefit of the remedy?
Sandra Day O'Connor: Well, apparently both parties in the other case do not take issue with the application of Chevron.
H. Bartow Farr, III: Well, the Arkansas Supreme Court in the other case did apply Chevron. In this particular case, the Florida Supreme Court did not apply Chevron. It looked to Lemon v. Kurtzman, which is a decision that weighs heavily upon equitable principles, and a State case called Gulesian, which makes no mention of Chevron and is based solely on trying to balance the equities between hardship to the treasury and the possible benefits to the individual taxpayers. I think that is the course that they quite clearly followed here in determining that to go back and to say to McKesson, "Even though you paid exactly the same tax, that you should have paid, and the State can Constitutionally require you to pay in the future, and is requiring you to pay in the future, we are not going to go back and say that you are going to get $85 million or even $50 million of a windfall just because of these minor exemptions. "
Anthony M. Kennedy: Cannot a State enjoin the collection of a tax prospectively if it sees this differential?
H. Bartow Farr, III: Oh, absolutely, Your Honor.
Anthony M. Kennedy: Well, does that not give the same windfall?
H. Bartow Farr, III: No, Your Honor, it does not. That is exactly the point that I wanted to begin with. If this tax had been enjoined the day before it took effect at all, McKesson would not have saved a penny. They would have paid exactly the same amount of tax. The only difference is that a handful of sales which were subject to a lower tax would have been raised to a higher tax.
Anthony M. Kennedy: If that is now the injunction read.
H. Bartow Farr, III: If that is how the injunction read. But that is in fact the injunction that was issued in this case, and indeed with regard to the 1988 statute, the statute was enjoined, really, just a matter of a couple of months after it took effect. That is again exactly what happened. It raised the taxes... it equalized the taxes for both categories of taxpayers.
Antonin Scalia: Has anybody ever made a due process... your solution seemed very nice, assuming that it is proper for the Florida courts to do that, to say to the people who had the lower tax that we are going to determine, almost as as a legislature, that we are going to raise your tax. Has there ever been a due process challenge to that? I mean, the legislature voted to tax me so much, and here is a court coming in and saying, "No, we are going to tax you more, because if we do not tax you more, we are going to have to give back a lot of money to these other people. "
H. Bartow Farr, III: Well, I think there are two points, Justice Scalia. First of all, I think that it generally is within the power of the State courts... certainly the Federal courts do it with regard to Federal legislation. They extend benefits and determine how--
Antonin Scalia: I am not talking about extending the benefits. I am talking about extending the detriment. I am talking about making you pay tax which the legislature never voted.
H. Bartow Farr, III: --Well, in this particular case the Florida legislature... I think that you do not have to worry about that, because the Florida legislature effectively ratified just what the Florida Supreme Court did in this case.
Antonin Scalia: Well, we have to worry about it for the purposes of the validity of your theory that there is no problem. Everything is okay. You are just looking at the matter as though it had all come up at the time of the injunction, that what the Florida court would have done would have produced the same result that you are now urging upon us. I am not sure that they could have done that.
H. Bartow Farr, III: Well, Your Honor, first of all, I am not sure what McKesson's ground is to gripe about that. I mean, if McKesson is going to say that it is possible that the State courts could not have issued an injunction dealing with a State law, passed by the State legislature, conforming that to the Constitution, which would have raised somebody else's taxes, and because they might not have been able to do that, we would like to walk away with $85 million or $60 million in tax refunds seems to me a burden that they are not able to carry. I was going to mention the 11th Amendment, but I have a feeling that in the very brief time remaining that I am not going to be able to say much more than that nobody disagrees with the two basic premises of our argument, which I will not even be allowed to state. Thank you. [Laughter]
William H. Rehnquist: You are correct. Mr. Randolph? You are representing Arkansas.
A. Raymond Randolph Jr.: Yes, Mr. Chief Justice. May it please the Court, I think that no matter how one cuts it or views it, the question here today in both cases is whether there is a Federal right to e particular remedy, the remedy being tax refunds. And I notice that my friend Mr. Frey could not avoid saying that right before he sat down in this case. He has told, I think, only half the story with respect to what happened in Arkansas here. Two grounds were raised by the trucking association and the other petitioners when this case went back to the Arkansas Supreme Court on remand. They said first, we are entitled to refunds under State law. That is in their opening brief and in their reply brief in the Arkansas court. They said secondly, even if we are not entitled to refunds under State law, the Federal Constitution requires that we get refunds, They said also that the only relevance that they could see with respect to the division of refunds between before Justice Blackmon's order in August and after Justice Blackmon's order in August was State sovereign immunity, because the State sovereign immunity in Arkansas runs like this. If the money has been deposited into the treasury of the State, the State is immune from suit. A suit cannot be brought against the State to recover money out of the treasury. It is almost like Edelman v. Jordan. However, if there is an escrow account set up, then the State will refund money because the sovereign immunity of the State does not attach. That is why, when petitioners, and Mr. Frey mentioned this, went into State court for the first time on this case in 1983, they sought a preliminary injunction. What kind of preliminary injunction did they seek? They sought an escrow order. And they said, and we quoted in their preliminary injunction brief... I think it is on paged or footnote four of our brief, but, let me read it from the record and what they told the Arkansas courts. And this is on page 234. The court well knows the rules of Arkansas, of the Arkansas Supreme Court concerning tax monies paid voluntarily and deposited in the treasury of the State cannot be recovered except under cumbersome claims commission procedures and a special appropriation by the legislature. Now, the point of all this is as follows. In the Arkansas Supreme Court, two claims were raised. We are entitled to a refund under State law, and we are entitled to a refund under the Federal Constitution. The petitioners in this case did not get refund. Therefore, it follows necessarily that the Arkansas court rejected both of those arguments. As I said, the question, no matter how one looks at it in this case, is whether there is some, to quote Mr. Frey, Federal right to a refund.
Byron R. White: On what basis did they get a refund after the date of Justice Blackmon's order?
A. Raymond Randolph Jr.: Under State law, because it was in, the money was in escrow, and there is no sovereign immunity--
Byron R. White: I know. The money is in escrow, but you have to have some right to it.
A. Raymond Randolph Jr.: --There is an illegal exaction statute, and the court--
Byron R. White: There is a State law remedy?
A. Raymond Randolph Jr.: --There is a Constitutional--
Byron R. White: For a refund?
A. Raymond Randolph Jr.: --There is a Constitutional provision that is set against, the State cannot be sued in its own courts, and that Constitutional provision gives way when the money is in an escrow account. There is a case from the 1940s, I believe, called Crossett Lumber Company. We cited it on page 4 of our brief, or in footnote 4, that explains all that.
Antonin Scalia: Do we know whether the money they did get was granted pursuant to a State right or a Federal right? I guess that we just do not know. We just know that the State sovereign immunity was eliminated for that, but we do not know whether the right was a State or Federal one. There is no--
A. Raymond Randolph Jr.: You cannot tell in the face of the opinion or the judgement. But for what it is worth, the petitioners in this case filed a petition for rehearing in the Arkansas Supreme Court, claiming that sovereign immunity had been decided, and that the court had decided sovereign immunity incorrectly and should not have prevented them from getting refunds prior to Justice Blackmon's escrow order. But, regardless, this Court is sitting to decide Federal questions, and the Federal question presented in our case is, do they nave a right to a refund? Now, they argue on the Chevron basis, and claim, I suppose, that that is not really a claim under Federal law for a refund, although the argument in favor of retroactivity is, we are entitled to a refund. That is why Chevron should be retroactive. And I think we Just keep going around in circles. The question here is, I think, essentially, does the Constitution, does the commerce clause, should it be enforced by the court not only by granting injunctive relief but also by giving retroactive monetary awards? That is the question. And our brief addresses that question, and points out a number of factors here. And I would like to go into them in the context of the facts of this particular case, which I need to address because I think there has been some misunderstanding about what we have, what is involved exactly here. The tax that is concerned in the Arkansas case applied only to the heaviest trucks in the industry. Those trucks weigh more than 36 tons... up to 40 tons. All the plaintiffs in this case, and all of the petitioners here, are interstate carriers. They are not intrastate carriers. Now, we heard about a test that said that truckers base-registered in Arkansas pay three times less than truckers based elsewhere. That is not a test that has anything to do with discrimination against interstate commerce, because it is a test that takes a group of interstate truckers, and compares them to another group of interstate truckers. There is, in six years of litigation here, there has never been one intra, wholly intrastate truck identified that is hauling 40 tons back and forth from Fort Smith to Little Rock, or wherever, in Arkansas. These are the jumbos of the industry, and to ask the question how many intrastate trucks there are involved in this case is to ask why do we not use the Queen Mary as the Staten island Ferry.
Byron R. White: --What is this argument addressed to?
A. Raymond Randolph Jr.: The remedy that they are seeking is not a remedy to put interstate commerce on a plane of equality with intrastate commerce, because that remedy does not have anything to do with it. More than that, you will notice in the brief here that the petitioners never identity who they are very odd in a brief. But we never know who the plaintiffs are, who the petitioners are. The reason for that, I think, is that when this case began, two Arkansas based truckers, Jones, for example, and Cawood, who are named petitioners here, were base-registered in Arkansas. A couple years later, as Exhibit 3 in the State Supreme Court shows, they just registered and got their license plates from other States. Now they are in the out of State class, because truckers can base register wherever they have a telephone, basically. It has nothing to do with intra versus interstate commerce, and it is not a question of residency or favoring local commerce. So that is the way this case shapes up here. And what we have got... I notice there is an analogy of football, a football analogy, that the petitioners use here. They talk about the University of Arkansas, and people being charged three times as much to go to see the game, and it is not an answer to say, well, even though they were charged three times as much, take a look at what happened. They saw the game. That does not mean they should not get a refund. This case here is before the court as a case where the entire stadium is filled with interstate truckers, where they have gone into Arkansas, into the stadium, to make money, they made--
John Paul Stevens: Mr. Randolph, can I interrupt with a question?
A. Raymond Randolph Jr.: --Yes.
John Paul Stevens: At this stage of the litigation, you do not challenge the... you do not defend the Constitutionality of this scheme that as in place, do you?
A. Raymond Randolph Jr.: I do not.
John Paul Stevens: So there is a class that suffered, and a class that benefited?
A. Raymond Randolph Jr.: Well, I do not think this class suffered, and that is what I am about to--
John Paul Stevens: Well, then why was the statute un-Constitutional?
A. Raymond Randolph Jr.: --Because of the internal consistency test of Scheiner. If every other State had passed a tax like this on the heaviest trucks, then interstate commerce would have been deferred, because you would want to stay within the State and not go.
John Paul Stevens: But then under your view, it, seems to me that they should not even enjoin the further collection of the tax, if there are not some victims of this discrimination out there. Maybe I misunderstand your argument.
A. Raymond Randolph Jr.: Yes, I think--
John Paul Stevens: But that seems to be where it is leading.
A. Raymond Randolph Jr.: --We have to be careful... there is a pejorative attached to "victim of discrimination". I mean, it is clear that we do not have a 14th Amendment, equal protection or due process here. The Court itself said in Scheiner that Congress could have done this, and I take it that means that Congress would not be violating the 14th Amendment of equal protection. What we are talking about here is truckers who were allowed to come into the State for the first time. They were just charged under the wrong formula. They made $115 million a year. The roads of Arkansas suffered to the tune of $53 million a year, and the total taxes collected were only $26 million. There was a subsidy there, even under the old scheme, and what the petitioners are asking for is to be subsidized even more. The amount of the tax they paid in total was certainly fair. It was far less than the damage they were causing to the highways of Arkansas.
William H. Rehnquist: Well, if that though is reflection on the Arkansas taxing authorities... perhaps more could have been exacted it more had been exacted from Arkansas truckers too.
A. Raymond Randolph Jr.: That is true. But this leads me--
Byron R. White: Do you think they would have been do you think that they would have been entitled to a refund back to the date of Scheiner if instead of remanding, we had summarily reversed?
A. Raymond Randolph Jr.: --If you had summarily reversed instead of remanding and asking for reconsideration, then I think the Arkansas tax would have been void at that moment. What would have happened then is that the legislature of Arkansas would have had to convene a special session.
Byron R. White: But if it continued to collect the tax without an escrow, you would say no refund?
A. Raymond Randolph Jr.: I would say that they would be violating an order of this Court or an order of the Arkansas court, and I think that sanctions would be appropriate.
Byron R. White: Well, that was reversed, that is all.
A. Raymond Randolph Jr.: Well, If you reverse, then the Arkansas court, I think we have to presume, would follow the law. They are bound to follow the law of this court as well as any other court. What you are asking is what if the Arkansas court defied this court, and I think it is an unrealistic hypothetical.
Byron R. White: Well, the State taxing people just continue to collect the tax.
A. Raymond Randolph Jr.: Well, it they did, they would have been enjoined immediately, and the money would not have been going into the treasury of Arkansas, because it is not deposited until after a certain period of time. And I think that it would not have been a sovereign immunity problem them, Mr. Justice White.
Byron R. White: Do you think it is irrelevant to the refund question as to whether or not any fool should have known after Scheiner that this tax was un-Constitutional?
A. Raymond Randolph Jr.: I do not, think it was all... I think it I relevant, but I do not think it was all that clear. The petitioners rested on a factual basis in their claim in the Arkansas courts. There were no finding of fact in this case... zero. The Arkansas court denied relief on the basis of Aero Mayflower in the record is stale. The figures that Mr. Frey refers to are from 1983. We do not know what the situation was in 1985.
Byron R. White: We are not talking about back to 1983. I am just talking about back to the date of Scheiner.
A. Raymond Randolph Jr.: I think that there was a question about whether there was a factual basis for a difference. But I would like to just conclude here, if I may, with the question of the commerce clause. This is a commerce clause violation. Does it bring with it, a right to receive retroactive monetary awards in the form, in these cases, of taxes? And I say no. The commerce clause is only a grant, of authority to Congress, and whatever its negative implications are, they do not carry with it a license to the judiciary, the Federal judiciary, to create damage remedies. It is ironic in this case, now that Arkansas has conformed its statute to the requirements of this Court, that to require that kind of relief, petitioners say, well, they can just raise their taxes on heavy trucks. But to do that would put in Arkansas a barrier... the kind of barrier or a similar type of barrier that this court has talked about in Scheiner, to keep other trucks out. Arkansas has a 2.5 cent per mile tax now. It raises $26 million a year. Petitioners are asking for $122 million or so in refunds. That means that, Arkansas would have to raise its tax to collect that, if we are talking about a fiscal year, to somewhere in the neighborhood of 15, 16, 17 cents a mile... assuming that any interstate trucker would be fool enough not to go around Arkansas after that tax was in effect. That creates a barrier. Is that the way the commerce clause should be enforced to preserve Congress' prerogative? If Congress had legislated Scheiner, they would not have made that decision retroactive, and we cited legislation in our brief to show that when Congress does legislate with respect to State taxes, it makes its decision prospectively only, prospective only. Indeed, in the railroad area, when Congress legislated and found certain State taxes to be a burden on interstate commerce, they gave the States three years to adjust their State property system. Now, here, all we are asking for is prospective only, in terms of what the relief ought to be. And it is not that these truckers suffered, because they made $115 million a year as a result of Arkansas' decision to open its highways up to them.
Byron R. White: Prospective to when? From what?
A. Raymond Randolph Jr.: From the date that the sovereign immunity of the State did not apply, which would be August 14, 1987. And they have gotten that relief. And what we are saying is--
Sandra Day O'Connor: That was the date of the Arkansas court decision?
A. Raymond Randolph Jr.: --That was the date of the escrow order ordered by Justice Blackmon.
William H. Rehnquist: Thank you, Mr. Randolph. Mr. Frey, you have two minutes remaining.
Mr. Andrew L. Frey: Thank you, Mr. Chief Justice. First of all, with respect to the question that Justice O'Connor has asked several times, whether Chevron is the test, I think that we should remember that the norm is to apply the correct Federal rule of law. We are looking for when it is justifiable not to apply correct Federal law. The Chevron test is an effort by this court to explain those circumstances.
Byron R. White: Do you say that retroactivity should go clear back to 1983?
Mr. Andrew L. Frey: We would say that it would go back to 1983.
Byron R. White: Because it was predictable, is that it?
Mr. Andrew L. Frey: When we say that when the statute was enacted, it was--
Byron R. White: Anybody should have known that it was un-Constitutional?
Mr. Andrew L. Frey: --No. Anybody should have known that it might be un-Constitutional, and we say that is enough to satisfy the first prong.
Byron R. White: Oh, I see.
Mr. Andrew L. Frey: We do say it should go back to 1983.
Byron R. White: Even though, even though there were cases on the books that were against it that had not been overruled?
Mr. Andrew L. Frey: Even though, yes. We do, and we have tried to explain in our brief.
Byron R. White: Yes.
Mr. Andrew L. Frey: Let me just say a couple of things. State sovereign immunity is clearly not the ground of the decision of the Arkansas Supreme Court. You can read that opinion. I defy anybody to find a word in there about sovereign immunity. They may rule sovereign immunity if the case gets back to them. I think Mr. Randolph has confused the cause of action, which is a State cause of action for refund, with the defense of sovereign immunity. It is clear that we have a cause of action for a refund. What I believe has not yet been passed upon by the Arkansas Supreme Court, and I think its silence is significant, because normally sovereign immunity would be decided as the ground of decision if it existed... sovereign immunity. They have held that the provision of the Constitution does justify refunds, thus reach refunds against, counties and cities. They have held that the provision does apply to the State. They have not yet addressed the question of whether it applies to refunds from the State. Now, finally, Mr. Randolph says that the commerce clause does not reach the discrimination between Arkansas-based interstate operators anti non-Arkansas interstate operators. That is totally inconsistent with Scheiner itself. That kind of discrimination is clearly reached by the commerce clause. The only people who maintain this claim, this claim, are the non-Arkansas based people. Now, I think it is also relevant, and we have answered, I think, everything that Mr. Randolph has said today... we have addressed in our reply brief, so I will not try to cover all those things, and I cannot in the time I have. I think that it is clear that there is discrimination both between our members and Arkansas intrastate, and between our members and Arkansas interstate. Now, there is some talk about the effect of refund decision on interstate commerce. Justice O'Connor in your opinion in Scheiner itself, you expressed a concern about the effect on the State budget of refunds. And I think it is important to understand, first of all, the refunds do not all have to be paid in a year. We are not talking about, raising a tax. The refunds can be spread out. They can be financed by bonds. Not a word was said about the various ameliorative steps that can be taken. Secondly, the State is a conduit--
William H. Rehnquist: Mr. Frey, your time has expired. The case is submitted.
Speaker: The honorable court is now adjourned until Monday next at ten o'clock.